DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 04/14/2021 has been considered.
Claims 1-25 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 04/14/2021, has been entered. Claims 1, 14, and 20 have been amended.
Rejections under 35 U.S.C. §103
            The 35 U.S.C. § 103 rejections has been withdrawn pursuant Applicant’s amendments and arguments (see explanation below).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 62/503,191 filed 05/08/2017 has been received and acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for 04/14/2021 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 14 and 20 recite the limitation “generat[ing] events in response to feedback received from the client machines, the feedback sent wirelessly from the client machines of the users viewing the one or more feeds, the feedback being generated in response to one or more gestures made with respect to the client machines is tracked and made available to the users the client machines to indicate user opinion with respect to individual pieces of artwork in the plurality of artwork.” It is unclear to one of ordinary skill in the art what is being tracked. Is the feedback tracked? Are the gestures tracked? For the purpose of this examination, Examiner interprets the feedback being tracked and accordingly, “generat[ing] events in response to feedback received from the client machines, the feedback sent wirelessly from the client machines of the users viewing the one or more feeds, the feedback being generated in response is tracked and made available to the users the client machines to indicate user opinion with respect to individual pieces of artwork in the plurality of artwork” as “generat[ing] events in response to feedback received from the client machines, the feedback sent wirelessly from the client machines of the users viewing the one or more feeds, the feedback being generated in response to one or more gestures made with respect to the client machines, and where the feedback is tracked and made available to the users the client machines to indicate user opinion with respect to individual pieces of artwork in the plurality of artwork.”
Additionally, there is insufficient antecedent basis for “and made available to the users the client machines” in claims 1, 14 and 20. For the purpose of this examination, Examiner interprets “and made available to the users the client machines” as “and made available to the client machines of the users.”
Claims 2-13, 15-19 and 21-25 inherit the deficiencies noted in claims 1, 14 and 20, respectively, and are therefore rejected to on the same basis.

	Claims 1, 14 and 20 further recite the limitation “perform[ing] an auction for the first piece of artwork via the wireless communication network during which information regarding the tracked feedback and followers and virtual galleries are available to client machines for use during the auction.” It is unclear to one of ordinary skill in the art what the tracked feedback and followers is referring to. Is it referring to the tracked feedback and newly introduced followers? Is it referring to the tracked feedback and the tracked followers? For the purpose of this examination, Examiner interprets “information regarding the tracked feedback and followers and” as “information regarding the tracked feedback, the tracked followers, and.”
virtual galleries” as referring to the virtual galleries that have the first piece of artwork and accordingly as “and virtual galleries of the users that have the at least first piece of artwork in the at least one of their virtual galleries.”
	Additionally it is unclear to one of ordinary skill in the art which client machines are being referred to. Do “client machines” refer to the “first set of client machines?” Do “client machines” refer to “the client machines of users of the platform?” Do “client machines” refer to newly introduced client machines?” For the purpose of this examination, Examiner interprets “are available to client machines for use during the auction” as “are available to the first set of client machines for use during the auction.”
Claims 2-13, 15-19 and 21-25 inherit the deficiencies noted in claims 1, 14 and 20, respectively, and are therefore rejected to on the same basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance.
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
	-transmitting images of a plurality of pieces of artwork to users of the platform for display; 
-generating events in response to feedback received from the client, the feedback sent from the users viewing the one or more images, the feedback being generated in response to one or more gestures, wherein the feedback is tracked and made available to the users to indicate user opinion with respect to individual pieces of artwork in the plurality of artwork; 
-maintaining one or more galleries for each user of images of artwork from the one or more images, each of the galleries viewable by users of the platform, each gallery that is 
-tracking followers, if any, of the users of the platform; 
-receiving an indication from a first user wanting to bid on a first piece of artwork being viewed as part of a first virtual gallery in response to the user selecting the first piece of artwork of the first virtual gallery; 
-sending an auction notification to each of a first set of users that have the first piece of artwork in at least one of their galleries, the auction notification indicating an auction for the first piece of artwork is to Ser. No. 15/973,145Page 2 of 28Dkt. No. 104483P001occur; and 
-performing an auction for the first piece of artwork during which information regarding the tracked feedback and followers and virtual galleries are available to users for use during the auction, including 
-receiving one or more messages containing bids transmitted from client machines in the first set of client machines, 
-generating and pushing notifications regarding the auction, including bid information, to the first set of client machines, and 
-concluding the auction, including transferring funds to the user having the first gallery if the auction concludes in a sale of the first piece of artwork due to the auction being started from the first gallery.
The above limitations recite the concept of performing an auction for a piece of artwork from a user’s gallery. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions and sales activities. Alice/Mayo test, claims 1, 14 and 20 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements of streaming one or more feeds, client machines, screens, virtual galleries, a graphical user interface element, a display, wirelessly sending, a wireless communications network, and an electronic transfer. Examiner further acknowledges that independent claim 14 recites the additional elements of a non-transitory machine-readable medium, a machine, elements of streaming one or more feeds, client machines, screens, virtual galleries, a graphical user interface element, a display, wirelessly sending, a wireless communications network, and an electronic transfer. Examiner further acknowledges that independent claim 20 recites a storage device, one or more hardware processors, elements of streaming one or more feeds, client machines, screens, virtual galleries, a graphical user interface element, a display, wirelessly sending, a wireless communications network, and an electronic transfer. Although additional elements are recited, claims 1, 14 and 20 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitations of Alice, claims 1, 14 and 20 merely recites a commonplace business method (i.e. performing an auction for a piece of artwork from a user’s gallery) being applied on a general purpose computer (as supported by Applicant’s specification – “The process is performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (e.g., applications such as is executed on a general-purpose processor or dedicated machine), firmware, or a combination of the three”). See MPEP 2106.05(f). Furthermore, claims 1, 14 and FairWarning v. Iatric Sys.). Likewise, claims 1, 14 and 20 specifying that the abstract idea of performing an auction for a piece of artwork from a user’s gallery being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 14 and 20 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Since claims 1, 14 and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims  1, 14 and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons. 
Returning to representative claim 1, representative claim 1 recites additional elements of streaming one or more feeds, client machines, screens, virtual galleries, a graphical user interface element, a display, a wireless communications network, and an electronic transfer. Examiner Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1, 14 and 20 specifying that the abstract idea of performing an auction for a piece of artwork from a user’s gallery being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Even when considered as an ordered combination, the additional limitations of claims 1, 14 and 20 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-13, 15-19, and 21-25, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-13, 15-19, and 21-25 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions and sales activities. Dependent claims 5-6, 12, 16, and 22 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2-4, 7, 8-11, 13, 15, 17-19, 21 and 23-25 recite the additional elements of a user interface element, an electronic connection, a mobile device, a swiping gesture, a first virtual gallery of a second user, client machines, one or more feeds, an electronic funds transfer, a first electronic funds transfer, and additional electronic funds transfer, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2-13, 15-19, and 21-25 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-13, 15-19, and 21-25 are “directed to” an abstract Alice/Mayo test, claims 2-13, 15-19, and 21-25 are ineligible. Accordingly, under the Alice/Mayo test, claims 1-25 are ineligible.

Allowable Subject Matter
In the present application, claims 1-25 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101 and 35 U.S.C. §112 set forth in this Office action. The following is the Examiner's statement of reasons of allowance over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claims 1-25 are allowable over 35 U.S.C. §103 as follows:
                The most relevant prior art made of record includes previously cited Navarro et al. (US 2016/0330580 A1), previously cited Shii et al. (US 2010/0223156 A1), and newly cited Peters et al. (US 2017/0337621 A1). Navarro teaches streaming one or more feeds of images of a plurality of pieces of artwork to client machines of users of the platform for display on screens of the client machines (Navarro, see at least: [0115] and [0122]); generating events in response to feedback received from the client machines, the feedback sent wirelessly from the client 
	Shii teaches feedback being tracked and made available to the users the client machines (Shii, see at least: [0067] and [0066]); each of the virtual galleries being viewable by users of the platform (Shii, see at least: [0040] and [0049]); tracking followers, if any, of the users of the platform (Shii, see at least: [0051] and [0057]); performing an auction during which information 
	Peters teaches wanting to bid on a first piece of artwork being viewed as part of a first virtual gallery and the first piece of artwork being of the first virtual gallery (Peters, see at least: [0059] and Fig. 15).

Regarding claims 1-25, Navarro, Shii, and Peters do not teach or suggest, alone or in combination, the claimed invention without the use of improper hindsight bias.

Cited NPL reference U (cited 06/16/2021 in PTO-892) teaches art gallery websites but does not teach the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features 
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

In the case that the Application is issued into Allowance, any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Response to Arguments
Rejections under 35 U.S.C. §101
	Applicant argues that that when the claims are considered as a whole, they are not within any of the groupings of abstract ideas, and even if they were, the claims recite a practical application as amended claim 1, for example and not by way of limitation, is directed to a method for operating an art auction platform that includes streaming one or more image feeds of pieces of artwork to client machines of users of the platform for display on screens of the client machines and generating events in response to feedback received from the client machines that is sent wirelessly from the client machines of the users viewing the image feeds. The feedback is generated in response to one or more gestures made with respect to the client machines is tracked and made available to the users the client machines to indicate user opinion with respect to 
	Examiner respectfully disagrees. The additional elements recited in the instant claims merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. The streaming of feeds being to client machines of users of the platform for display on screens of the client machines, generating events in response to feedback received from the client machines that is sent wirelessly from the client machines, and the generation of feedback in response to gestures made with respect to the client machines being tracked and made available to the users the client machines merely links the use of the abstract idea to a particular technological environment or field of use without actually improving upon the way in which the computer components (i.e. client machines of users, screens of the client machines, and wirelessly sending data) function. Additionally, maintaining one or more virtual galleries for each user of images of artwork from the one or more feeds that the user liked while viewing, enabling the selection of artwork that subsequently may become part of one or more galleries of artwork that each user indicated that they liked while viewing and tracking followers fall within he “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

	Applicant further argues that, when considered as a whole, the instant claims are not within any groupings of abstract ideas, and even if they were, the claims recite practical application as the instant claims include receiving an indication from a first user wanting to bid on a first piece of artwork being viewed as part of a first virtual gallery in response to the user selecting a graphical user interface element on a display of one client machine displaying the first piece of artwork of the first virtual gallery and then wirelessly sending, via a wireless communication network, an auction notification to each of a first set of client machines of users that have the first piece of artwork in at least one of their virtual galleries, where the auction notification indicating an auction for the first piece of artwork is to occur. Thus, an auction is performed for the first piece of artwork via the wireless communication network during which information regarding the tracked feedback and followers and virtual galleries are available to client machines for use during the auction (Remarks, pages 15-16).
	Examiner respectfully disagrees, the additional elements recited in the instant claims merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. An auction being performed via a wireless communication network and making tracked feedback, followers, and virtual galleries available to client machines for use during the auction merely links the use of the abstract idea to a particular technological environment or field of use without actually improving the wireless communication network technology or the client machines.


	Examiner respectfully disagrees. The amended claims do not recite providing users and potential auction participants with real-time value indications through real-time signaling of information that is collected and accessible to users and from which users can infer value, particularly when bidding in an action, rather, the claims recite tracking data and providing this tracked data to users. Additionally, facilitating an art auction that could occur at any minute is not a technical problem as it is not particular to technology. 

	Applicant further argues that the present invention as claimed is a reinvention of the art market. Instead of a market where top end galleries establish the value of works of art in secret and access is denied to most, the present invention as claimed makes use of a wide area network (e.g., the internet), mobile devices (e.g., smart phones) and other personal computing devices, and the power of social media to create a platform that gives anyone access to multiple signals that infer the value of a piece of art. The end result is the creation of a thriving, transparent art market (Remarks, pages 16-17).
	Examiner acknowledges that creating an art market platform that provides access to anyone and allows for a thriving, transparent art market may provide for an improvement over 
	As detailed in the 2019 PEG limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.


	Examiner respectfully disagrees. Creating a transparent process to evaluate the interest in a particular piece of art, promote that piece of art and artist, and expand the market of potential buyers beyond simply the well-connected is not an improvement to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a).

	 Applicant further argues that the presently claimed method, media, and system address a technical challenge of identifying auction participants for artwork where one or more individual participants did not see the artwork in a feed and/or has not previously indicated a desire for a particular piece of artwork without having to flood the Internet with random communications in the hope of identifying auction participants for an art auction (Remarks, page 19).
	Examiner respectfully disagrees. Identifying auctions participants for artwork where one or more individual participants did not see the artwork and/or has not previously indicated a 

	Applicant further argues that the claimed invention, when considered as a combination, overcomes a technical problem, and the performance of the claimed actions, be they in a method performed by a machine, in a machine that performs the method, or in a machine implementing instructions from a computer-readable medium, transforms this generalized abstract idea of "streaming... ", "generating...", and wireless sending...", to a practical application that improves automated communication technology. The claims thus have significantly more than the abstract idea/judicial exception (Remarks, pages 19-20).
Examiner respectfully disagrees. Even when considered as an ordered combination, the amended claims do not add anything that is not already present when they are considered individually; viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Additionally the amended claims do not improve automated communication technology, specifying that the abstract idea of performing an auction for a piece of artwork from a user’s gallery being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Enfish, as well as those found in DDR, as Enfish requires that the focus be on the character of the claims as a whole in light of the specification. The claim, as a whole, involves the integration of remotely located and disparate client systems that perform functions such as providing feedback, setting up and accessing virtual galleries, and becoming followers and tracking such information with the platform, while at the same time enable access to the information as an indication of an artwork's value when an auction is started. These issues are processes and challenges that only arises in the realm of computer technology and computer networking, and are therefore "necessarily rooted in computer technology" (see, e.g., DDR) (Remarks, page 28).
Examiner respectfully disagrees. Regarding Enfish the storing of tabular data is specifically directed to a self-referential table. Thus, the claims were “directed to a specific improvement to the way computers operate,” rather than utilizing a computer as a means for implementing an abstract idea. Id at 1336. In the case of the present application, the claims are not directed toward any such technological improvement, but merely perform the present abstract idea using generic computer structure, performing generic computer functions without improvements to a technology or the computer itself does not transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself. Examiner further notes that limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, regarding DDR, the claims overcome a problem or propose a solution “specifically arising in the realm of computer [technology]” DDR Holdings, 773 F.3d at 1257. In the case of the present application, the claims do not overcome a technical problem or 

Applicant further argues that the presently claimed method is not recited at a high level, but involves a specific way of facilitating the interaction between client devices and the tracking of value indicating information on the platform, and as claimed, the ordered sequence includes operations performed by a distributed platform; the specifically claimed techniques and operations utilized by the distributed platform being a technical solution to the problem of how to collect and present value inferring information for potential auction participants in an artwork auction. Furthermore, the specifically claimed techniques and operations utilized by the distributed commerce platform improves the efficiency and simplicity of artwork auctions in a networked computing environment (see, e.g., DDR) (Remarks, pages 20-21).
Examiner respectfully disagrees. The additional elements of the amended claims merely perform the present abstract idea using generic computer structure, performing generic computer 

Applicant further argues that the distributed commerce platform further generates specifically configured links for received merchant products objects, where the links are configured for different channels in which the product objects are to be distributed by the distributed commerce platform and such a technique also represents a technical solution that makes it possible for disparate merchant systems and channel systems to interface with one another in an efficient manner (Remarks, page 21).
Examiner points out that the amended claims do not recite generating specifically configured links for received merchant products objects, where the links are configured for different channels in which the product objects are to be distributed by the distributed commerce 

Applicant further argues that the claims include significantly more than that abstract idea as the elements recited in the amended claims are similar to the elements in claim 1 of Bascom because the combination of elements in claim 1 do not merely recite "apply it" on a generic computer, but instead recite specific and ordered operations performed during a transaction, the operations are recited as being performed in a specific ordered sequence to improve how remote and disparate systems are able to communicate with one another during different times of art platform from tracking feedback from newly displayed artwork to creating and providing access to virtual galleries to enabling auctions through virtual galleries while providing users with information from which they can infer value during the auction. These specific and ordered operations therefore represent a specific way in which information for inferring value is tracked and an auction is started and performed while making such information available to users, using the specifically claimed objects and functions performed by the platform, as discussed in greater detail above and using the ordered sequence of operations performed by the platform, is therefore a non-conventional and non-generic way of processing the claimed transaction in the specific environment of computer networks (Remarks, page 22).
Examiner respectfully disagrees. In BASCOM, the inventive concept is found in the unconventional and non-generic combination of known elements, providing individually customizable filtering at the remote ISP server. The claim while "involving" an abstract idea is not "directed" to that idea standing alone. It is not simply directed to the abstract idea of filtering content on the internet or on generic computer components performing conventional activities. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Zheng et al. (US 2015/0142555 A1) teaches monitoring followers.
-Fisher et al. (US 2008/0004977 A1) teaches sending notification messages of updates to bidders of a creative work when that work is updated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684